United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cherry Hill, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2205
Issued: June 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2010 appellant, through his attorney, timely appealed the June 1, 2010
merit decision of the Office of Workers’ Compensation Programs, which affirmed a prior
schedule award. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has greater than 10 percent impairment of the right upper
extremity.
FACTUAL HISTORY
Appellant, then a 59-year-old letter carrier, has an accepted traumatic injury claim for
right acute carpal tunnel syndrome and right closed fracture lower end of radius with ulna. His
right wrist injury occurred on December 11, 2007 when he tripped over a raised sidewalk and
1

5 U.S.C. §§ 8101-8193.

fell into his work vehicle. On December 17, 2007 appellant underwent a right carpal tunnel
release and open reduction and internal fixation of right distal radius fracture. He received
appropriate wage-loss compensation and returned to work in a limited-duty capacity on
February 11, 2008. Appellant resumed his full time, regular duties effective March 4, 2008.
On November 20, 2008 the Office received an August 28, 2008 impairment rating from
Dr. Nicholas Diamond, a pain management specialist.2 Applying the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (2001),
Dr. Diamond indicated that appellant had 22 percent impairment of the right upper extremity.
He found a combination of impairments for loss of motion in the right wrist 8 percent, lateral
pinch deficit 10 percent and median nerve sensory deficits 7 percent. Dr. Diamond indicated that
appellant reached maximum medical improvement on August 28, 2008.
On November 21, 2008 appellant’s surgeon, Dr. Bruce A. Monaghan, reviewed
Dr. Diamond’s report and noted his agreement with the 22 percent right upper extremity
impairment rating based on the fifth edition of the A.M.A., Guides. This latter report was
received on January 16, 2009.
On August 10, 2009 the Office received another impairment rating from Dr. Diamond,
also dated August 28, 2008. This rating was based on the sixth edition of the A.M.A., Guides
(2008), which it adopted effective May 1, 2009. In this latter report, Dr. Diamond found 10
percent impairment of the right upper extremity due to loss of motion in the wrist.
On August 31, 2009 the district medical adviser (DMA) reviewed the record, including
Dr. Diamond’s reports, and concurred with the finding of 10 percent impairment of the right
upper extremity under the sixth edition of the A.M.A., Guides (2008).
By decision dated January 12, 2010, the Office granted a schedule award for 10 percent
impairment of the right upper extremity. The award covered a period of 31.2 weeks, from
August 28, 2008 through April 3, 2009.
Appellant’s counsel requested a review of the written record. In a decision dated June 1,
2010, the Branch of Hearings and Review affirmed the January 12, 2010 schedule award.
LEGAL PRECEDENT
Section 8107 of the Act sets forth the number of weeks of compensation to be paid for
the permanent loss of use of specified members, functions and organs of the body.3 The Act,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
2

Appellant’s counsel submitted the report under cover letter dated November 17, 2008. He advised that he was
in the process of submitting a claim for a schedule award (Form CA-7) through the employing establishment.
Counsel purportedly submitted the Form CA-7 to the employing establishment on December 16, 2008; however, the
completed claim form is not part of the current record.
3

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

2

implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the A.M.A., Guides (6th ed. 2008).5
ANALYSIS
The Office based the January 12, 2010 schedule award on the 10 percent impairment
rating Dr. Diamond calculated under the sixth edition of the A.M.A., Guides (2008). The DMA
concurred with Dr. Diamond’s 10 percent rating. Counsel did not specifically challenge the
validity of the most recent impairment rating he submitted on behalf of his client, but instead
argued that appellant should have received a schedule award for 22 percent impairment under the
fifth edition of the A.M.A., Guides (2001) as Dr. Diamond had originally calculated.
Counsel first submitted evidence in support of the schedule award claim under cover
letter dated November 17, 2008. He then forwarded a Form CA-7 to the employing
establishment on December 16, 2008, and later submitted a brief note from appellant’s surgeon
on January 12, 2009. The Office implemented the sixth edition of the A.M.A., Guides on
May 1, 2009. Because a schedule award was not issued prior to that date, Dr. Diamond prepared
a new impairment rating under the sixth edition of the A.M.A., Guides.
In Harry D. Butler,6 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.7 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of the Office
should reflect use of the sixth edition of the A.M.A., Guides.8 The applicable date of the sixth
edition of the A.M.A., Guides is as of the schedule award decision reached. It is not determined
by either the date of maximum medical improvement or when the claim for such award was
filed.
Counsel argued that the Office’s delay in issuing a decision constituted a denial of due
process. He asserted that appellant has a property right in a schedule award benefit under the
fifth edition of the A.M.A., Guides and that a protected property interest cannot be deprived
without due process. In support of this contention, counsel cited Goldberg v. Kelly, 397 U.S. 254
(1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). However, these cases held only that a
claimant who was in receipt of benefits (in Goldberg public assistance, and in Mathews Social
4

20 C.F.R. § 10.404.

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).
6

43 ECAB 859 (1992).

7

Id. at 866.

8

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

3

Security benefits) could not have those benefits terminated without procedural due process. In
this case, appellant is simply making a claim for a schedule award. He is not in receipt of
schedule award benefits nor is the Office attempting to terminate any benefits. Appellant has not
established a vested right to a schedule award decision under the fifth edition of the A.M.A.,
Guides nor has he identified any due process rights that were purportedly infringed upon. The
cases cited by counsel are not applicable to the present circumstances.
As noted, both Dr. Diamond and the DMA agreed that appellant had 10 percent
impairment of the right upper extremity due to loss of wrist motion. Applying Table 15-32,
A.M.A., Guides 473, both found that appellant’s loss of wrist motion properly represented a 10
percent impairment of the right upper extremity.9 The Board finds that these two reports
conform to the A.M.A., Guides (6th ed. 2008), and thus, represent the weight of the medical
evidence regarding the extent of appellant’s right upper extremity impairment. Appellant has not
submitted any credible medical evidence indicating he has greater than 10 percent impairment of
the right upper extremity.
CONCLUSION
Appellant failed to establish that he has greater than 10 percent impairment of the right
upper extremity.

9

Dr. Diamond’s August 28, 2008 physical examination revealed right wrist dorsiflexion of 0-50/75 degrees,
palmar flexion of 0-50/75 degrees, radial deviation of 0-10/20 degrees and ulnar deviation of 0-20/35 degrees.
Under Table 15-32, these measurements represented corresponding impairments of 3 percent, 3 percent, 2 percent
and 2 percent, for a total loss of wrist motion impairment of 10 percent.

4

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

